McCOY, J.
I fully concur in every word of the opinion of my associate, Justice WHITING. Stripping this case of all bald assertion wholly unsupported by evidence, stripping it of all the venomous poison that has crept in on both sides, we still have *341■standing out in bold relief something like the following: Mr. Egan entered into a cqntract with his client, of an hour’s acquaintance, whereby he was to receive $10,000 for defending her against the charge of murder, and, whether she was sane or insane, it had.the effect of relieving her of all her earthly possessions, and would have-left her a penniless pauper, a fit subject for the poorhouse, had she lived and been cleared of the charge upon trial. When this proceeding was being heard before this court, he openly and boldly asserted that Mrs. O’Grady, his client, was guilty of murder. This was in direct violation of his .duty to his client. He had entered into a contract to receive $10,000 to defend her liberty and honor against the charge of murder. Upon being defeated in his litigation growing out of his relations with Mrs. O’Grady, he then entered upon a systematic course of vilification of the courts and all who did not agrep with him, and, while we recognize to the fullest extent the rights of litigants and the public in general to criticise the decisions of the courts, yet we are of the opinion that the privilege of free speech may be abused; that there is a vast difference btween honest free speech, honest criticism, and infamous vilification.
While this court, under a proceeding of this character, has no authority to- find Mr. Egan guilty of criminal libel, as a jury might on an indictment, yet we are at liberty to take into consideration his moral unfitness, appearing from his groundless accusations. While he has been loud in his assertions as to the courts of this state being guided by outside influence, not one syllable of evidence has he offered in proof of such ’ assertions! Cn the other hand, the evidence in this case conclusively shows that he himself .has written and published article after article tending to influence and to interfere with judicial' action in matters then pending before the courts and in which he was interested. Finally, in his last argument before, this court, he says, in substance: “I have not written or spoken a word against the integrity of the courts of this state.” The only legitimate inference is that his memory is sadly deficient or his • conception of the truth very limited.
*342SMITH, J.
A careful consideration of the entire record before us in this proceeding leads me, unavoidably, to the conclusion that, the views expressed by Judges WHITING and McCOY are absolutely sound, both in law and in fact; and, disagreeable as such a duty -necessarily is, I am constrained to concur therein.
HANKY, P. J., and CORSON, J., taking no part in the decision.